Kupferman, J. (concurring in part and dissenting in part).
My difference with the majority opinion in these various appeals having to do with disclosure of confidential records applies Only in this matter and only with respect to the status of foster parents. .
As a reaction to the restrictive decision in Spence-Chapin Adoption Serv. v. Polk (29 N Y 2d 196), the Legislature in 1972 adopted the following provision as part of subdivision 3 of section 384 of the Social .Services Law: “ Any person or persons *388having custody for more than twenty-four months through an authorized agency for the purpose of foster care shall he permitted as a matter of right, as an interested party, to intervene in any proceeding commenced to set aside a surrender purporting to commit the guardianship of the person or custody of a child executed under the provisions of this section. Such intervention may he made anonymously or in the true name of said person or persons having custody of the child for the purpose of foster care.” I read this to mean that when the foster parents have had an authorized custody for more than 24 months, they have standing in any proceeding equal to that of a parent, or an authorized agency or institution with respect to the various rules as to disclosure proceedings set forth in this opinion, and with which I concur.
Markewich, J. P., and Capozzoli, J., concur with Lupiano, J.; Kupferman and Steuer, JJ., concur in part and dissent in part as to appeal in third above-entitled proceeding in an opinion by Kupfermast J.
Order, in first above-entitled proceeding, Family Court of the State of New York, New York County, entered on February 26, 1974 unanimously modified, on the law and the facts, by reversing so much thereof as directs the Commissioner of Social Services of the City of New York and the Edwin Could Services for Children to deposit with the Clerk of the Family Court agency records pertaining to the infant subject of this proceeding, there .to be available for inspection by counsel for the various parties; motion granted to provide for disclosure to counsel for the natural mother at the agncy or at the Family Court at the convenience of the agency within ten days after entry of the order of this court, with leave to the Commissioner of Social Services and the agency to apply for a protective order with regard to any part of the record for which continued confidentiality is deemed advisable and agreement thereto cannot be reached with counsel for the natural mother, in which event the disputed material will be viewed in camera by the Family Court, and, as so modified, affirmed, without costs and without disbursements.
Orders, in second above-entitled proceeding, Family Court of the State of New York, New York County, entered on March 8 and March 20, 1974, respectively, unanimously modified, on the law and the facts, by reversing so much thereof as directs the Commissioner of Social Services and the New York Foundling Hospital to deposit with the Clerk of the Family Court agency records pertaining to the infant subjects of this proceeding, *389there to be available for inspection; motion granted to provide for disclosure to counsel for the natural mother at the agency or at the Family 'Court at the convenience of the agency within ten days after entry of the order of this court, with leave to the Commissioner of Social Services and the agency to apply for a protective order with regard to any part of the record for which continued confidentiality is deemed advisable and agreement thereto cannot be reached with counsel for the natural mother, in which event the disputed material will be viewed in camera by the Family Court, and, as so modified, affirmed, without costs and without disbursements.
Order, in third above-entitled proceeding, Family Court of the State of New York, New York County, entered on March 7, 1974, modified, on the law and the facts, hy reversing so much thereof as denied the foster parent’s application for disclosure of the authorized agency’s case record; motion granted to provide for disclosure to counsel for the foster mother pursuant to stipulation between the parties, if so approved by the Family Court, at the agency or at the Family Court at the convenience of the agency, within ten days after such approval of the stipulation, and, in the absence of such stipulation, the disputed materal will be viewed in camera by the Family Court; motion denied insofar as “ pre-trial disclosure and discovery” of the natural father is sought, with leave to movant to apply for this relief upon a proper showing of special circumstances demonstrating the need for same within 10 days after entry of the order of this court, and, as so modified, affirmed, without costs and without disbursements.
Order, in fourth above-entitled proceeding, Supreme Court, New York County, entered on February 21, 1974, unanimously affirmed, without costs and without disbursements.